

EXHIBIT 10.3


COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (the "Agreement") is dated as of April 29,
2006 by and among friendlyway Corporation, a corporation organized under the
laws of the State of Nevada (the "Company") (OTCBB: "FDWY") and
_________________ (or its assigns). (the "Purchaser").


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchaser and the
Purchaser shall purchase     of the Company's common stock (the "Common Stock");
and


WHEREAS, such purchase and sale will be made in reliance upon the provisions of
Section 4(2) and Rule 506 of Regulation D ("Regulation D") of the United States
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the "Securities Act"), or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the purchases of Common Stock to be made hereunder.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
Purchase and Sale of Stock
 
Section 1.1 Purchase and Sale of Common Shares. Upon the following terms and
subject to the conditions contained herein, the Company shall, on the date
hereof, issue and sell to the Purchaser, and the Purchaser shall purchase from
the Company, an aggregate of ________ shares of Common Stock (the "Common
Shares"), for a total consideration of $_____________.
 
Section 1.2 Closing. The closing of the purchase and sale of the Common Shares
(the "Closing") to be acquired by the Purchaser from the Company shall take
place at the offices of Seller on the date hereof (the "Closing Date").
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1 Representations and Warranties of the Company. In order to induce
the Purchaser to enter into this Agreement and to purchase the Common Shares,
the Company hereby makes the following representations and warranties to the
Purchaser:


--------------------------------------------------------------------------------


 
(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate power to own, lease and operate its properties and assets and to
conduct its business as it is now being conducted and to enter into this
Agreement and to perform its obligations hereunder.
 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement and to issue and sell the
Common Shares in accordance with the terms hereof. The execution, delivery and
performance of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required. This Agreement
has been duly executed and delivered by the Company. This Agreement constitutes
a valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application. 
 
(c) Issuance of Shares. The Common Shares to be issued at the Closing have been
duly authorized by all necessary corporate action and, when paid for or issued
in accordance with the terms hereof, the Common Shares shall be validly issued
and outstanding, fully paid and nonassessable.
 
(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
herein and therein do not and will not (i) violate any provision of the
Company’s Certificate of Incorporation ("Articles") or Bylaws, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which any of its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature whatsoever on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its properties or assets are bound, or (iv)
result in a violation of any rule, regulation, order, judgment or decree
applicable to the Company or by which any property or asset of the Company is
bound or affected, except, in all cases other than violations pursuant to clause
(i) above, for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect. "Material Adverse Effect" shall mean any effect
on the business, operations, properties, prospects, or financial condition of
the Company that is material and adverse to the Company and its subsidiaries and
affiliates, taken as a whole.
 
(f) Certain Fees. The Company has not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders' or structuring fees, financial advisory fees or other similar fees in
connection with this Agreement.
 
Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company:

2

--------------------------------------------------------------------------------


 
(a) Organization and Standing of the Purchaser. The purchaser is an individual
purchasing for his personal investment.
 
(b) Authorization and Power. The Purchaser has the requisite power and authority
to enter into and perform this Agreement and to purchase the Common Shares being
sold to it hereunder. The execution, delivery and performance of this Agreement
by the Purchaser and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Purchaser or its Board of Directors,
stockholders, members, managers or partners, as the case may be, is required.
This Agreement has been duly executed and delivered by the Purchaser on the
Closing Date. This Agreement constitutes a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, or similar laws
relating to, or affecting generally the enforcement of, creditors' rights or
remedies or by other equitable principles of general application.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Purchaser of the transactions contemplated herein do not
and will not (i) result in a violation of the Purchaser’s charter documents,
bylaws, partnership agreement, operating agreement or other organizational
documents, or (ii) conflict with, constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument to which the Purchaser is a party of by which
the Purchaser is bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on the Purchaser).
 
(d) Acquisition for Investment. The Purchaser is purchasing the Common Shares
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with distribution. The Purchaser does not have a
present intention to sell the Common Shares, nor a present arrangement (whether
or not legally binding) or intention to effect any distribution of the Common
Shares to or through any person or entity. The Purchaser acknowledges that it is
able to bear the financial risks associated with an investment in the Common
Shares and that it has been given full access to such records of the Company and
to the officers of the Company as it has deemed necessary or appropriate to
conduct its due diligence investigation.
 
(e) Accredited Purchasers. The Purchaser is an "accredited investor" as defined
in Regulation D promulgated under the Securities Act. The Purchaser has such
knowledge and experience in financial and business matters that the Purchaser is
capable of evaluating the merits and risks of the Purchaser's investment in the
Company.
 
(f) Rule 144. The Purchaser understands that the Common Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. The Purchaser acknowledges that the
Purchaser is familiar with Rule 144 of the rules and regulations of the
Securities and Exchange Commission (“SEC”), as amended, promulgated pursuant to
the Securities Act ("Rule 144"), and that the Purchaser has been advised that
Rule 144 permits resales only under certain circumstances. The Purchaser
understands that to the extent that Rule 144 is not available, the Purchaser
will be unable to sell any Shares without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.

3

--------------------------------------------------------------------------------



 
(g) No Broker-Dealer Affiliation. The Purchasers is not a broker-dealer
registered with the Commission or an affiliate (as such term is defined in Rule
144(a) promulgated under the Securities Act) of a broker-dealer registered with
the Commission.
 
(h) General. The Purchaser understands that the Common Shares are being offered
and sold in reliance on a transactional exemption from the registration
requirement of federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Common Shares. The Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Common Shares.
 
(i) No General Solicitation. The Purchaser acknowledges that the Common Shares
were not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Purchaser was invited by any of the foregoing means of communications.
 
(j) No Commissions or Similar Fees. In connection with the purchase of the
Common Shares by the Purchaser, the Purchaser has not and will not pay, and has
no knowledge of the payment of, any commission or other direct or indirect
remuneration to any person or entity for soliciting or otherwise coordinating
the purchase of such securities, except to such persons or entities as are duly
licensed and/or registered to engage in securities offering and selling
activities (or are exempt from such licensing and/or registration requirements)
under applicable federal laws and the laws of the state(s) in which such
activities have taken place in connection with the transaction contemplated by
this Agreement.
 
ARTICLE III
 
Stock Certificate Legend
 
Section 3.1 Legend. Each certificate representing the Common Shares, as
applicable and appropriate, shall be stamped or otherwise imprinted with a
legend in substantially the following form (in addition to any legend required
by applicable federal, provincial or state securities or "blue sky" laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE "SECURITIES") HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR FRIENDLYWAY, INC. (THE "COMPANY")
SHALL HAVE RECEIVED AN OPINION IN FORM, SCOPE AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE COMPANY, OF COUNSEL, WHO IS REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED.

4

--------------------------------------------------------------------------------



 
ARTICLE IV
 
Miscellaneous
 
Section 4.1 Fees and Expenses. The Company shall not pay the fees and expenses
of Purchaser for its advisors, counsel, accountants and other experts, if any,
and all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
 
Section 4.2 Consent to Jurisdiction. Each of the Company and the Purchaser (i)
hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in the Western District of the State of Washington and the courts
of the State of Washington located in King County for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereunder or thereunder and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. Each of the Company and the
Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 4.2 shall affect or limit any right to serve process in any other manner
permitted by law.
 
Section 4.3 Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor the
Purchaser makes any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended, except by a written
instrument signed by the Company and the Purchaser.
 
Section 4.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy or facsimile at the address or number designated below (if delivered on
a business day during normal business hours where such notice is to be
received), or the first business day following such delivery (if delivered other
than on a business day during normal business hours where such notice is to be
received) or (b) on the second business day following the date of mailing by
express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 

5

--------------------------------------------------------------------------------



If to the Company:


Address:


If to the Purchaser:


Address:


Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 4.5 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
Section 4.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 4.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Either
party hereunder may assign no rights or obligations hereto, except that the
rights and obligations of the Company may be assigned.
 
Section 4.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any other person hereof enforce
any provision.
 
Section 4.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada, without giving effect
to the choice of law provisions. This Agreement shall not be interpreted or
construed with any presumption against the party causing this Agreement to be
drafted.
 
Section 4.10 Survival. The representations, warranties, agreements and covenants
set forth in this Agreement shall survive the execution and delivery hereof and
the Closing hereunder indefinitely.
 
Section 4.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. Facsimile execution shall be deemed
originals.



6

--------------------------------------------------------------------------------



Section 4.12 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or
unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.


Section 4.13 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officer as of the date first above written.



 
friendlyway CORPORATION
     
 
By: /s/ Kenneth J. Upcraft                             
 
Name:  Kenneth J. Upcraft
Title:    Chief Executive Officer
         
PURCHASER:
     
________________________________
 
Name:


7

--------------------------------------------------------------------------------


 


Attachment A
ACCREDITED INVESTOR QUESTIONNAIRE


A
APPLICABLE TO INDIVIDUALS ONLY. Please answer the following questions concerning
your financial condition as an “accredited investor” (within the meaning of Rule
501 of Regulation D). If the Investor is more than one individual, each
individual must initial an answer where the question indicates a “yes” or “no”
response, indicating to which individual it applies. If the Investor is
purchasing jointly with his or her spouse, one answer may be indicated for the
couple as a whole:




 
1.
Does your net worth*, or joint net worth with your spouse, exceed $1,000,000?



  Yes______
No______



 

2.
Did you have an individual income ** in excess of $200,000, or joint income
together with your spouse in excess of $300,000, in each of the two most recent
years (2004 and 2005) and do you reasonably expect to reach the same income
level in the current year (2006)?



  Yes______
No______



 

3.
Are you an executive officer or director of Friendlyway, Inc.



  Yes______
No______



 

*
For purposes hereof net worth shall be deemed to include ALL of your assets,
liquid or illiquid (including such items as home, furnishings, automobile and
restricted securities) MINUS any liabilities (including such items as home
mortgages and other debts and liabilities).




**
For purposes hereof the term “income” is not limited to “adjusted gross income”
as that term is defined for federal income tax purposes, but rather includes
certain items of income which are deducted in computing “adjusted gross income.”
For investors who are salaried employees, the gross salary of such investor,
minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 

8

--------------------------------------------------------------------------------



B.
APPLICABLE TO CORPORATIONS, PARTNERSHIPS AND OTHER ENTITIES ONLY:



The Investor is an accredited investor because the Investor falls within at
least one of the following categories (Check all appropriate lines):
 

 
______
(i) a bank as defined in Section 3(a)(2) of the Securities Act or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
       
______
(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;
       
______
(iii) an insurance company as defined in Section 2(13) of the Securities Act.
       
______
(iv) an investment company registered under the Investment Company Act of 1940,
as amended (the “Investment Company Act”) or a business development company as
defined in Section 29(a)(48) of the Investment Company Act;
       
______
(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;
       
______
(vi) a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, where such plan has total assets in excess of
$5,000,000;
       
______
(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), where the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or an employee benefit plan that has total
assets in excess of $5,000,000, or a self-directed plan the investment decisions
of which are made solely by persons that are accredited investors;
       
______
(viii) a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended;
       
______
(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 
9

--------------------------------------------------------------------------------



       
______
(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, who has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the prospective investment;
       
______
(xi) an entity in which all of the equity investors are persons or entities
described above (“accredited investors”). ALL EQUITY OWNERS MUST COMPLETE PART
“A” ABOVE.

 



 
Investor(s):
             
Signature of Investor
         
Print Name of Investor
                 
Signature of Co-Investor (if any)
         
Print Name of Co-Investor




10

--------------------------------------------------------------------------------




